DETAILED ACTION
This final Office action is in reply to the response received on August 16, 2022. Claims 1-19 are pending. Claims 1-2, 4-8, 10, 14-17 and 19 are currently amended. Claims 1, 7 and 19 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 


Step 1: 
Claims 1-6 recite a series of steps. Thus, these claims are directed to a process, which is one of the statutory categories of invention.
Claims 7-18 recite a computer device that includes a processor, a counter, a memory, and a display. Thus, the claims are directed to a machine, which is one of the statutory categories of invention.  
Claim 19 recites a non-transitory computer readable medium with a stored computer program that are used to control a computer.  Thus, this claim is directed to a manufacture (an article produced from materials), which is one of the statutory categories of invention.

Step 2A:
Representative claim 1 recites, with annotation added: 
A computer implemented method, the method being performed in a computing device comprising at least one processor, a counter, at least one memory, a display configured to display computer game graphics for a computer implemented game, and a user interface, the computer implemented game having one or more levels, the method being performed by executing computer code on the a least one processor to perform the steps of: [the foregoing underlined elements comprise a “certain method of organizing human activity” because they constitute a game rule]
(a) providing a default limit value for a first level of the computer implemented game for use by a user of the computer implemented game, the default limit value being a common default limit value for the first level for a plurality of players of that computer implemented game; [the foregoing underlined elements comprise a “certain method of organizing human activity” because they constitute a game rule]
(b) for a current play of the first level of the computer implemented game: [the foregoing underlined elements comprise a “certain method of organizing human activity” because they constitute a game rule]
(i) displaying, on the display, a game area, the game area having a plurality of game objects configured to be controlled by the at least one processor in response to a first user input from the user of the computing device, received via the user interface; [the foregoing underlined elements comprise a “certain method of organizing human activity” because they constitute a game rule]
(ii) in response to a second user input from the user of the computing device, received via the user interface, associated with at least one of the plurality of game objects, the second user input defining a move of the computer implemented game, using the counter to change a move count, wherein no additional moves can be made if a number of moves made reaches the default limit value for that first level; and [the foregoing underlined elements comprise a “certain method of organizing human activity” because they constitute game rules]
(iii) responsive to a third user input from the user of the computing device, received via the user interface, determining a number of further moves to be provided as a first set of further moves for use by the user of the computing device during the current play of the first level of the computer implemented game, the determining of the number of further moves being dependent on a number of times that individual user has previously played the first level of the game and failed to complete an objective associated with the first level of the game within the default limit value of moves. [the foregoing underlined elements comprise a “certain method of organizing human activity” because they constitute game rules]

The elements of representative claim 1 that are not underlined above constitute additional elements. Each of the following additional elements merely constitutes instructions to implement the abstract idea on a computer, or use a computer as tool to perform the abstract idea: computer, computing device, processor, counter, memory, display, and user interface.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

Step 2B:
The additional elements do not amount to significantly more than the abstract idea for the same reasons discussed above with respect to the conclusion that the additional elements do not integrate the abstract idea into a practical application. 

The dependent claims merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than instructions to implement the abstract idea on a computer, or use a computer as tool to perform the abstract idea. Taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 


Response to Amendments/Arguments
Regarding the 35 U.S.C. 101 rejections, Applicant’s amendments and arguments have been fully considered but are not persuasive. 
Applicant argues that the amended claims recite a particular machine that includes processors, counter, memory, and a display that much be configured in a particular way to perform particular functions. The examiner respectfully disagrees. MPEP 2106.05(b) I includes: 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). 

 The examiner submits the amended claims merely recite the use of a general purpose computer and not a particular machine. In other words, each of the following additional elements merely constitutes instructions to implement the abstract idea on a computer, or use a computer as tool to perform the abstract idea: computer, computing device, processor, counter, memory, display, and user interface.
Regarding the double patenting rejections, Applicant’s amendments have been considered, and the double patenting rejections have been overcome based on the amendments. 
Regarding the 35 U.S.C. 112 rejections, Applicant’s amendments are acknowledged and are acceptable to overcome the rejections. 
Regarding the 35 U.S.C. 103 rejections, Applicant’s amendments and arguments have been fully considered and are persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715